Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan article.
Yan teaches, especially on pgs. 2401-2402, removing mercury from a gas stream using active carbons. While a bed is exemplified, powders are taught, as is injection into the stream. Thus the claimed scheme is suggested, noting that the claimed size is consistent with ‘powder’ taught and thus obvious.

Claims 1-4, 9-11, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan article taken with Dawes et al. 20120048110.
Yan does not teach the presence of additional materials, however, Dawes teaches, especially in para. 4, 23 and 32-36 ACI with calcium carbonate and/or sulfides/alkali iodides to remove Hg. The amounts of the components are obvious to optimize cost versus effectiveness.

Claims 1-9, 11-13, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan article taken with Nishino et al. 4500327.
Yan does not teach the additives, however Nishino does in the tables and col. 2. Note that the compound is applied wet and subjected to a drying treatment. An ‘admixture’ of the materials is obvious in order to have the pores of the carbon available for Hg sorption. The amounts of the components are obvious to optimize cost versus effectiveness.
 
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 

The implied unexpected results have not been demonstrated versus the closest (ie, applied) prior art and the claims are not limited to the alleged unexpected results, although it is unclear what exactly is being argued. Figure 2 shows that above 550, untreated carbon departs from the linear trend and is relatively more effective in that a lesser amount is required to achieve 90% Hg removal, while treated carbon departs from the linear trend as being less effective. It appears that there is no benefit of a value for treated carbon of higher than about 625. The claims encompass both treated and untreated carbon.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736